
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


DADE BEHRING 2004 INCENTIVE COMPENSATION PLAN


DADE BEHRING
2004 INCENTIVE COMPENSATION PLAN

SECTION 1. PURPOSE

        The purpose of this Dade Behring 2004 Incentive Compensation Plan (the
"Plan") is to attract, retain and motivate employees, officers and directors of
Dade Behring Holdings, Inc. (the "Company") and its Subsidiaries (individually
or collectively, "Employer") by providing them the opportunity to acquire a
proprietary interest in the Company or other incentives and to align their
interests and efforts to the interests of the Company's stockholders. The Plan
is intended to permit the grant of Awards that constitute "qualified
performance-based compensation" under section 162(m) of the Code.

SECTION 2. DEFINITIONS

        Certain terms used in this Plan have the meanings set forth in
Appendix I.

SECTION 3. ELIGIBILITY

        The Committee may grant an Award to any employee, officer or director of
the Company or a Subsidiary whom the Committee from time to time selects.

SECTION 4. SHARES SUBJECT TO THE PLAN

4.1    Aggregate Shares

        The number of shares of Common Stock issued under this Plan shall not
exceed, in the aggregate, three million four hundred thousand (3,400,000) shares
of Common Stock (as such number is adjusted pursuant to Section 15 hereof).
Common Stock to be issued with respect to Awards may be either authorized and
unissued shares, treasury shares, or a combination thereof.

4.2    Limitations

        Subject to adjustment as provided in Section 15, the number of shares of
Common Stock issued under this Plan with respect to Restricted Stock, Stock
Units, Performance Shares, Performance Units and Stock Appreciation Rights shall
not exceed one million (1,000,000) shares of Common Stock. Subject to adjustment
as provided in Section 15, no Participant shall be eligible to receive in any
one calendar year Awards relating to more than five hundred thousand (500,000)
shares of Common Stock.

4.3    Share Usage

        Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
of Common Stock hereunder or if shares of Common Stock are issued under this
Plan to a Participant and thereafter are forfeited to or otherwise reacquired by
the Company, the shares of Common Stock subject to such Awards and the forfeited
or reacquired shares of Common Stock shall again be available for issuance under
the Plan. Any shares of Common Stock not issued because they were (i) tendered
by a Participant or retained by the Company as full or partial payment to the
Company for the exercise of an Option, purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award or (ii) covered by an
Award that is settled in

1

--------------------------------------------------------------------------------




cash or in a manner such that some or all of the shares of Common Stock covered
by the Award are not issued to a Participant shall be available for Awards under
the Plan. The number of shares of Common Stock available for issuance under the
Plan shall not be reduced to reflect any dividends or dividend equivalents that
are reinvested into additional shares or credited as additional Restricted
Stock, Stock Units, Performance Stock, Performance Units or Stock Appreciation
Rights. Notwithstanding the foregoing, for purposes of the last sentence of
Section 4.2, any such shares of Common Stock shall be counted in accordance with
the requirements of section 162(m) of the Code.

        Substitute Awards shall not reduce the number of shares authorized for
issuance under the Plan. In the event that an Acquired Entity has shares
available for awards or grants under one or more preexisting plans not adopted
in contemplation of such acquisition or combination, then, to the extent
determined by the Board or the Committee, the shares available for grant
pursuant to the terms of such preexisting plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to holders of common stock of the entities are parties to such
acquisition or combination) may be used for Awards under the Plan and shall not
reduce the number of shares of Common Stock authorized for issuance under the
Plan; provided, however, that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of
such preexisting plans, absent the acquisition or combination, and shall only be
made to individuals who were not employees or non-employee directors of the
Employer prior to such acquisition or combination.

SECTION 5. AWARDS

5.1    Form, Grant and Settlement of Awards

        The Committee shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under this Plan. Such Awards
may be granted either alone, in addition to, or in tandem with, any other type
of Award. Any Award settlement may be subject to such conditions, restrictions
and contingencies, as the Committee shall determine.

5.2    Evidence of Awards

        Awards granted under the Plan shall be evidenced by a written (including
electronic) instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with this Plan.

5.3    Deferrals

        The Committee may permit a Participant to defer receipt of the payment
of any Award. If any such deferral election is permitted, the Committee, in its
sole discretion, shall establish rules and procedures for such payment
deferrals, which may include provisions for the payment or crediting of interest
or dividend equivalents or converting such credits to deferred share unit
equivalents.

SECTION 6. OPTIONS

6.1    Grant of Options

        The Committee may grant Options. Options granted are not intended to be
"incentive stock options" within the meaning of section 422A of the Code.

2

--------------------------------------------------------------------------------




6.2    Option Exercise Price

        The exercise price for a share of Common Stock purchased under an Option
shall not be less than 100% of the Fair Market Value of a share of Common Stock
for the date of grant, except in the case of Substitute Awards.

6.3    Term of Options

        Subject to earlier termination in accordance with the terms of this Plan
and the instrument evidencing the Option, the maximum term of an Option shall be
ten years from the date of grant.

6.4    Exercise of Options

        The Committee shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Committee at any time. To the extent an Option has vested and
become exercisable, the Option may be exercised in whole or in part from time to
time prior to its expiration by delivery to the Company of a properly executed
stock option exercise agreement or notice, in a form and in accordance with
procedures established by the Committee, setting forth the number of shares of
Common Stock with respect to which the Option is being exercised, the
restrictions imposed on the shares of Common Stock purchased under such exercise
agreement, if any, and such representations and agreements as may be required by
the Committee, accompanied by payment in full as described in Section 6.5.

6.5    Payment of Exercise Price

        The exercise price for shares purchased under an Option shall be paid in
full to the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares of Common Stock purchased. Such
consideration must be paid before the Company will issue the shares of Common
Stock being purchased and must be in a form or a combination of forms acceptable
to the Committee for that purchase, which forms may include: (i) cash or its
equivalent (e.g., by check), (ii) other shares of Common Stock (by either actual
delivery of Common Stock or by attestation—presenting satisfactory proof of
beneficial ownership of such Common Stock; provided such shares of Common Stock
were held for at least six months (or such other period established by generally
accepted accounting principles necessary to avoid adverse accounting
consequences) if such shares of Common Stock were received under this Plan or
any other equity compensation plan of the Company) in the amount or value equal
to the product of the Option exercise price multiplied by the number of shares
of Common Stock to be acquired plus the amount of any additional federal, state
and local taxes required to be withheld by reason of the exercise of the Option,
(iii) by a "cashless exercise" through a third party, or (iv) such other
consideration as the Committee may permit.

6.6    Post-Termination Exercise

        The Committee shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Committee at any time. If not
so established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Committee at any time:

(a)Any portion of an Option that is not vested and exercisable on the date of a
Participant's Termination of Service shall expire on such date.

3

--------------------------------------------------------------------------------



(b)Any portion of an Option that is vested and exercisable on the date of a
Participant's Termination of Service shall expire on the earliest to occur of:

(i)if the Participant's Termination of Service occurs for reasons other than
Cause, Disability or death, the date that is ninety days after the date of such
Termination of Service;

(ii)if the Participant's Termination of Service occurs by reason of Disability
or death, the date that is six months after the date of such Termination of
Service;

(iii)the last day of the maximum term of the Option (the "Option Expiration
Date"); and

(iv)the date provided in Section 15.2 below.

        Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the six month anniversary of the date of death, unless the Committee
determines otherwise.

        Also notwithstanding the foregoing, in case a Participant's Termination
of Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Committee determines otherwise. If a Participant's
employment or service relationship with the Company is suspended pending an
investigation of whether the Participant shall be terminated for Cause, all the
Participant's rights under any Option shall likewise be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after a Participant's Termination of Service, any Option
then held by the Participant may be immediately terminated by the Committee, in
its sole discretion.

SECTION 7. RESTRICTED STOCK AND STOCK UNITS

7.1    Grant of Restricted Stock and Stock Units

        The Committee may grant Restricted Stock and Stock Units on such terms
and conditions and subject to such repurchase or forfeiture restrictions, if any
(which may be based on continuous service with the Company or a Subsidiary or
the achievement of any performance criteria), as the Committee shall determine
in its sole discretion, which terms, conditions and restrictions shall be set
forth in the instrument evidencing the Award.

7.2    Issuance of Shares; Settlement of Awards

        Upon the satisfaction of any terms, conditions and restrictions
prescribed with respect to Restricted Stock or Stock Units, or upon a
Participant's release from any terms, conditions and restrictions of Restricted
Stock or Stock Units, as determined by the Committee, and subject to the
provisions of Section 11, (a) the shares of Restricted Stock covered by each
Award of Restricted Stock shall become freely transferable by the Participant,
and (b) Stock Units shall be paid in shares of Common Stock or, if set forth in
the instrument evidencing the Awards, in a combination of cash and shares of
Common Stock as the Committee shall determine in its sole discretion. Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.

7.3    Dividends and Distributions

        Participants holding shares of Restricted Stock or Stock Units may, if
the Committee so determines, be credited with dividends paid with respect to the
underlying shares of Common Stock or dividend equivalents while they are so held
in a manner determined by the Committee in its sole discretion. The Committee
may apply any restrictions to the dividends or dividend equivalents that the
Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of

4

--------------------------------------------------------------------------------




payment of dividends or dividend equivalents, including cash, shares of Common
Stock, Restricted Stock or Stock Units.

7.4    Waiver of Restrictions

        Notwithstanding any other provisions of this Plan, the Committee, in its
sole discretion, may waive the repurchase or forfeiture period and any other
terms, conditions or restrictions on any Restricted Stock or Stock Unit under
such circumstances and subject to such terms and conditions as the Committee
shall deem appropriate.

SECTION 8. PERFORMANCE STOCK AND PERFORMANCE UNITS

8.1    Grant of Performance Stock

        The Committee may grant Awards of Performance Stock and designate the
Participants to whom Performance Stock is to be awarded and determine the number
of shares of Performance Stock, the length of the performance period and the
other terms and conditions of each such Award. Each Award of Performance Stock
shall entitle the Participant to a payment in the form of Common Stock, cash or
a combination, as the Committee may determine, upon the attainment of
performance criteria and other terms and conditions specified by the Committee.
Notwithstanding the satisfaction of any performance criteria, the number of
shares to be issued or the amount of cash to be paid under an Award of
Performance Stock may be adjusted on the basis of such further consideration as
the Committee shall determine in its sole discretion.

8.2    Grant of Performance Units

        The Committee may grant Awards of Performance Units and designate the
Participants to whom Performance Units are to be awarded and determine the
number of Performance Units, the length of the performance period and the terms
and conditions of each such Award. Each Award of Performance Units shall entitle
the Participant to a payment in the form of Common Stock, cash or a combination,
as the Committee may determine, upon the attainment of performance criteria and
other terms and conditions specified by the Committee. Notwithstanding the
satisfaction of any performance criteria, the number of shares to be issued or
the amount of cash to be paid under an Award of Performance Units may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

SECTION 9. CASH-BASED AWARDS

        The Committee may grant other incentives payable in cash under this Plan
as it determines appropriate. Cash awards may be subject to terms and
conditions, which may vary from time to time and among Participants, as the
Committee deems appropriate. The maximum amount of a cash award which may be
granted to a Participant during any calendar year under this Plan shall not be
greater than five million dollars ($5,000,000). Payment of cash awards under
this Plan will normally depend on meeting Performance Goals.

SECTION 10. STOCK APPRECIATION RIGHTS

10.1    Grant of Stock Appreciation Rights

        The Committee may grant Stock Appreciation Rights to Participants on
such terms and conditions as the Committee shall determine in its sole
discretion, which terms and conditions shall be set forth in the instrument
evidencing the Award. The Committee shall determine in its sole discretion the
number of shares of Common Stock subject to Stock Appreciation Rights granted. A
Stock Appreciation Right may be granted in tandem with an Option or other Award
or alone ("freestanding"). The grant price of

5

--------------------------------------------------------------------------------




a tandem Stock Appreciation Right shall be equal to the exercise price of the
related Option, and the grant price of a freestanding Stock Appreciation Right
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant. A Stock Appreciation Right may be exercised upon such
terms and conditions and for such term as the Committee determines in its sole
discretion; provided, however, that, subject to earlier termination in
accordance with the terms of the Plan and the instrument evidencing the Stock
Appreciation Right, the term of a Stock Appreciation Right shall not exceed ten
years from the date of grant.

10.2    Payment of Stock Appreciation Rights Amount

        Upon the exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive payment in an amount determined by multiplying: (a) the
difference between the Fair Market Value of a share of the Common Stock on the
date of exercise over the grant price by (b) the number of shares of Common
Stock with respect to which the Stock Appreciation Right is exercised. At the
discretion of the Committee as set forth in the instrument evidencing the Award,
the payment upon exercise of a Stock Appreciation Right may be in cash, in
shares of Common Stock, in some combination thereof or in any other manner
approved by the Committee in its sole discretion.

SECTION 11. PERFORMANCE GOALS

11.1    Awards Subject to Performance Goals

        Awards of Restricted Stock, Stock Units, Performance Shares, Performance
Units, Cash-Based Awards, Stock Appreciation Rights and other Awards made
pursuant to this Plan may be made subject to such criteria and objectives as may
be established by the Committee, which shall be satisfied or met (i) as a
condition to the exercisability of all or a portion of an Option, (ii) as a
condition to the grant of an Award, or (iii) as a condition to the Participant's
receipt of the shares of Common Stock or cash subject to such Award. In the case
of an Award that is intended to qualify as "qualified performance-based
compensation" under section 162(m) of the Code, such performance goals may
include any or all of the following or any combination thereof: net income
(earnings less interest and taxes); EBITDA (earnings before interest, taxes,
depreciation, amortization and non-recurring and non-cash charges or any
combination thereof); gross margin; operating margin; revenue growth; net cash
flow (EBITDA less capital spending, taxes paid, interest paid, payments for
one-time nonrecurring items such as restructuring cost and adjusted for the
change in the managed capital base which includes trade accounts receivable, net
inventory, pre-paids, accounts payable and accrued liabilities and other
operating related cash inflows and outflows) or other cash flow(s) including
operating cash flow, free cash flow, discounted cash flow return on investment
and cash flow in excess of cost of capital (or any combination thereof);
earnings or operating earnings per share (primary or fully diluted); economic
value added; cash-flow return on investment; income (pre-tax or net); total
shareholder return; return on investment; return on equity; return on assets;
return on sales; the attainment by a share of Common Stock of a specified Fair
Market Value for a specified period of time; an increase in the Fair Market
Value of a share of Common Stock; customer satisfaction metrics; regulatory
compliance metrics; revenue; net operating profits after taxes; debt to equity
ratio; price/earnings ratio; market share; expense ratios; expense reduction;
completion of key projects; any individual performance objective measured solely
in terms of quantitative targets related to the Company, the Employer or the
Employer's business; or any increase or decrease of one or more of the foregoing
over a specified period (the "Performance Goals"). Performance Goals may be
stated in absolute terms or relative to comparison companies or indices to be
achieved during a period of time. The Committee shall have absolute discretion
to reduce the amount of the Award payable to any Participant for any period
below the maximum Award determined based on the attainment of Performance Goals,
and the Committee may decide not to pay any such Award to a Participant for a
period, based on such criteria, factors and measures as the Committee in its
sole discretion may determine, including but not limited to individual

6

--------------------------------------------------------------------------------




performance or impact and financial and other performance or financial criteria
of the Company, a Subsidiary or other business unit in addition to Performance
Goals.

11.2    Use and Calculation of Performance Goals

        Performance Goals may relate to the performance of the Company, the
Employer, any portion of the business, product line, or any combination thereof,
relative to a market index, a group of other companies (or their subsidiaries,
business units or product lines), or a combination thereof, all as determined by
the Committee. If the Committee desires that compensation payable pursuant to
any Award subject to Performance Goals be "qualified performance-based
compensation" within the meaning of section 162(m) of the Code, the Performance
Goals (i) shall be established by the Committee no later than the end of the
first 90 days of the performance period or period of restriction, as applicable
(or such other time prescribed by the Internal Revenue Service) and (ii) shall
satisfy all other applicable requirements imposed by Treasury Regulations
promulgated under section 162(m) of the Code, including the requirement that
such Performance Goals be stated in terms of an objective formula or standard
and the Committee may not in any event increase the amount of compensation
payable to a Participant upon the satisfaction of any Performance Goal. Each
Award may provide for lesser payment in the event of partial fulfillment of
Performance Goals.

SECTION 12. ADMINISTRATION

        The Committee shall have the power, authority and discretion to
administer this Plan and prescribe, amend and rescind rules and procedures
governing the administration of this Plan, including but not limited to the full
power, authority and discretion to: (a) select employees, officers or directors
of the Employer to whom Awards may from time to time be granted under this Plan;
(b) determine the type or types of Awards to be granted to each Participant
under this Plan; (c) determine the number of shares of Common Stock to be
covered by each Award granted under this Plan; (d) determine the terms and
conditions of any Award granted under this Plan; (e) approve the forms of
agreements for use under this Plan; (f) determine whether, to what extent and
under what circumstances Awards may be settled in cash, shares of Common Stock
or other property or canceled or suspended; (g) determine whether, to what
extent and under what circumstances cash, shares of Common Stock, other property
and other amounts payable with respect to an Award shall be deferred at the
election of the Participant or the Committee; (h) interpret and administer this
Plan and any instrument evidencing an Award or agreement entered into under this
Plan; (i) establish such rules and regulations as it shall deem appropriate for
the proper administration of this Plan; and (j) make any other determination and
take any other action that the Committee deems necessary or desirable for
administration of this Plan.

        A majority of the Committee shall constitute a quorum. The acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved in
writing by all of the members of the Committee without a meeting. To the extent
consistent with applicable law, the Committee in its sole discretion and on such
terms and conditions as it may provide may delegate all or any part of its
authority and power under the Plan to one or more directors or officers of the
Company. All determinations, decisions, interpretations and other actions by the
Committee and any delegate of the Committee shall be final, conclusive and
binding on all persons and shall be given the maximum deference permitted by
law.

        Without amending this Plan, the Committee may grant Awards or other
awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may, in the judgment
of the Committee, be necessary or desirable to foster and promote achievement of
the purposes of this Plan and, in furtherance of such purposes, the Committee
may make such modifications, amendments, procedures, subplans and the like as
may be necessary or advisable to comply with provisions of laws or regulations
or conform to the requirements to operate the Plan in a

7

--------------------------------------------------------------------------------




tax advantageous manner in other countries or jurisdictions in which the
Employer operates or has employees.

SECTION 13. WITHHOLDING

        The Employer may require the Participant to pay to the Employer the
amount of (a) any taxes that the Employer is required by applicable federal,
state, local or foreign law to withhold with respect to the grant, vesting or
exercise of an Award ("tax withholding obligations") and (b) any amounts due
from the Participant to the Employer ("other obligations"). The Company shall
not be required to issue any shares of Common Stock or otherwise settle an Award
under the Plan until such tax withholding obligations and other obligations are
satisfied.

        The Committee may permit or require a Participant to satisfy all or part
of the Participant's tax withholding obligations and other obligations by
(a) paying cash to the Employer, (b) having the Employer withhold an amount from
any cash amounts otherwise due or to become due from the Employer to the
Participant, (c) having the Employer withhold a number of shares of Common Stock
that would otherwise be issued to the Participant (or become vested in the case
of Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares of Common
Stock so withheld may not exceed the employer's minimum required tax withholding
obligation, and the value of the shares of Common Stock so tendered may not
exceed such obligation to the extent the Participant has owned the tendered
shares for less than six months if such limitation is necessary to avoid a
charge to the Company for financial reporting purposes.

SECTION 14. ASSIGNABILITY

        No Award or interest in an Award may be sold, assigned, pledged (as
collateral for a loan or as security for the performance of an obligation or for
any other purpose) or transferred by a Participant or made subject to attachment
or similar proceedings otherwise than by will or by the applicable laws of
descent and distribution, except to the extent the Participant designates one or
more beneficiaries on a Company-approved form who may exercise the Award or
receive payment under the Award after the Participant's death. During a
Participant's lifetime, an Award may be exercised only by the Participant.
Notwithstanding the foregoing, the Committee, in its sole discretion, may permit
a Participant to assign or transfer an Award; provided, however, that any Award
so assigned or transferred shall be subject to all the terms and conditions of
the Plan and the instrument evidencing the Award.

SECTION 15. ADJUSTMENTS

15.1    Adjustment for Change in Common Stock

        In the event of a reorganization, recapitalization, stock split, stock
dividend, spin-off, combination, corporate exchange, merger, consolidation or
other change in the Common Stock or any distribution to shareholders other than
regular cash dividends or any transaction determined in good faith by the
Committee to be similar to the foregoing, the Committee shall make appropriate
equitable changes in the number and type of shares of Common Stock authorized by
this Plan, the number and type of shares of Common Stock covered by outstanding
Awards and the Option exercise price specified therein, if any, and the maximum
number of shares of Common Stock for which Awards may be granted during a
calendar year to a Participant. Subject to Section 15.2, if the Company
consolidates with or merges into any entity or reclassifies or reorganizes its
shares of Common Stock, or if there shall occur any share exchange or other
similar extraordinary transaction, in each case pursuant to which all of the
outstanding shares of Common Stock are converted into, exchanged or otherwise
transferred for, stock or other securities, rights, options, assets, notes, cash
or other property, then the

8

--------------------------------------------------------------------------------




Participants shall have the right thereafter to receive, upon exercise of their
Options (at the same aggregate Option Price), the number of shares of stock and
other securities, rights, options, assets, notes, cash and other property to
which a holder of the number of shares of Common Stock into which the Option
could have been exercised immediately prior to such event (without regard to any
limitations on exercisability pursuant to this Plan) would have been entitled
upon such transaction and the Company shall make lawful provision therefor as a
part of such consolidation, merger, reclassification, reorganization, share
exchange or other similar extraordinary transaction.

15.2    Change in Control

        In connection with a Change in Control, the Committee will determine to
what extent, if any, the Awards shall become cancelled subject to the
satisfaction of the following condition: each holder of Awards, whether or not
vested and exercisable, will be given a reasonable opportunity to exercise such
rights prior to the consummation of a Change in Control and participate in such
Change in Control as holders of Common Stock. Without limitation on the
foregoing Participant right to exercise Awards prior to the Change in Control,
the Committee may, but shall not be obligated to, make provision in connection
with a Change in Control for a cash payment to each holder of Awards in
consideration for the cancellation of such Awards which may equal the excess, if
any, of the value of the consideration to be paid in the transaction to holders
of the same number of shares of Common Stock subject to such Awards (or if no
consideration is paid in any such transaction, the Fair Market Value of shares
of Common Stock subject to such Awards) over the aggregate Option exercise
price, if any, of such Awards.

        The Committee shall have the discretion, exercisable at any time before
a sale, merger, consolidation, reorganization, liquidation, dissolution or
change of control of the Company, as defined by the Committee, to take such
further action as it determines to be necessary or advisable with respect to
Awards. Such authorized action may include (but shall not be limited to)
establishing, amending or waiving the type, terms, conditions or duration of, or
restrictions on, Awards so as to provide for earlier, later, extended or
additional time for exercise, lifting restrictions and other modifications, and
the Committee may take such actions with respect to all Participants, to certain
categories of Participants or only to individual Participants. The Committee may
take such action before or after granting Awards to which the action relates and
before or after any public announcement with respect to such sale, merger,
consolidation, reorganization, liquidation, dissolution or change of control
that is the reason for such action.

        Notwithstanding any other provision of this Plan to the contrary, unless
the Committee shall determine otherwise at the time of grant with respect to a
particular Award, in the event of a Change in Control:

(a)any Options and Stock Appreciation Rights outstanding as of the date such
Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested;

(b)any restrictions and deferral limitations applicable to any Restricted Stock
or Stock Units shall lapse, and such Restricted Stock or Stock Units shall
become free of all restrictions and limitations and become fully vested and
transferable;

(c)all Performance Stock and Performance Units shall be considered to be earned
and payable in full, and any deferral or other restriction shall lapse and such
Performance Stock and Performance Units shall be immediately settled or
distributed; and

(d)any restrictions and deferral limitations and other conditions applicable to
any other Awards shall lapse, and such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and
transferable.

9

--------------------------------------------------------------------------------





15.3    No Limitations

        The grant of Awards shall in no way affect the Company's right to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

SECTION 16. AMENDMENT AND TERMINATION

16.1    Amendment, Suspension or Termination

        The Board may amend, suspend or terminate this Plan or any portion of
this Plan at any time and in such respects as it shall deem advisable; provided,
however, that, to the extent required by applicable law, regulation or stock
exchange rule, stockholder approval shall be required for any amendment to this
Plan.

        Subject to Section 16.3, the Board or the Committee may amend the terms
of any outstanding Award, prospectively or retroactively; provided, however,
that, to the extent that any such amendment constitutes a "repricing" under
applicable law, regulation, stock exchange rule or generally accepted accounting
principle, stockholder approval shall be required for such amendment.

16.2    Term of the Plan

        Unless sooner terminated as provided herein, this Plan shall terminate
ten years from the date this Plan was approved by shareholders of the Company.
After this Plan is terminated, no future Awards may be granted, but Awards
previously granted shall remain outstanding in accordance with their applicable
terms and conditions and this Plan's terms and conditions.

16.3    Consent of Participant

        The amendment, suspension or termination of this Plan or a portion
thereof or the amendment of an outstanding Award shall not, without the
Participant's consent, materially adversely affect any rights under any Award
theretofore granted to the Participant under this Plan. Notwithstanding the
foregoing, any adjustments made pursuant to Section 15 shall not be subject to
these restrictions.

SECTION 17. GENERAL

17.1    No Individual Rights

        No individual or Participant shall have any claim to be granted any
Award under the Plan, and the Company has no obligation for uniformity of
treatment of Participants under the Plan.

        Furthermore, nothing in the Plan or any Award granted under the Plan
shall be deemed to constitute an employment contract or confer or be deemed to
confer on any Participant any right to continue in the employ of, or to continue
any other relationship with, the Employer or limit in any way the right of the
Employer to terminate a Participant's employment or other relationship at any
time, with or without cause.

17.2    No Rights as a Stockholder

        Unless otherwise provided by the Committee or in the instrument
evidencing the Award or in a written employment, services or other agreement, no
Award shall entitle the Participant to any cash dividend, voting or other right
of a stockholder unless and until the date of issuance under the Plan of the
shares of Common Stock that are the subject of such Award.

10

--------------------------------------------------------------------------------




17.3    Issuance of Shares

        Notwithstanding any other provision of this Plan, the Company shall have
no obligation to issue or deliver any shares of Common Stock under this Plan or
make any other distribution of benefits under this Plan unless, in the opinion
of the Company's counsel, such issuance, delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933, as amended, or the laws of any state or foreign
jurisdiction) and the applicable requirements of any securities exchange or
similar entity.

        The Company shall be under no obligation to any Participant to register
for offering or resale or to qualify for exemption under the Securities Act of
1933, as amended, or to register or qualify under the laws of any state or
foreign jurisdiction, any shares of Common Stock, security or interest in a
security paid or issued under, or created by, this Plan, or to continue in
effect any such registrations or qualifications if made.

        As a condition to the exercise of an Option or any other receipt of
shares of Common Stock pursuant to an Award under this Plan, the Company may
require (a) the Participant to represent and warrant at the time of any such
exercise or receipt that such shares of Common Stock are being purchased or
received only for the Participant's own account and without any present
intention to sell or distribute such shares and (b) such other action or
agreement by the Participant as may from time to time be necessary or deemed
appropriate by the Committee to comply with the federal, state and foreign
securities laws. At the option of the Company, a stop-transfer order against any
such shares of Common Stock may be placed on the official stock books and
records of the Company, and a legend indicating that such shares of Common Stock
may not be pledged, sold or otherwise transferred, unless an opinion of counsel
is provided (concurred in by counsel for the Company) stating that such transfer
is not in violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration. The Committee may also
require the Participant to execute and deliver to the Company a purchase
agreement or such other agreement as may be in use by the Company at such time
that describes certain terms and conditions applicable to the shares of Common
Stock.

        To the extent this Plan or any instrument evidencing an Award provides
for issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

17.4    Indemnification

        Each person who is or shall have been a member of the Board, the
Committee, a committee appointed by the Board or Committee, or an officer of the
Company to whom authority was delegated in accordance with Section 3 shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by such
person in connection with or resulting from any claim, action, suit or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by such person in settlement thereof,
with the Company's approval, or paid by such person in satisfaction of any
judgment in any such claim, action, suit or proceeding against such person;
provided, however, that such person shall give the Company an opportunity, at
its own expense, to handle and defend the same before such person undertakes to
handle and defend it on such person's own behalf, unless such loss, cost,
liability or expense is a result of such person's own willful misconduct or
except as expressly provided by statute.

        The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such person may be entitled under the
Company's certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.

11

--------------------------------------------------------------------------------




17.5    Participants in Other Countries

        The Committee shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of any countries in which the Employer may operate to
ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to meet the requirements of local laws that permit
the Plan to operate in a qualified or tax-efficient manner, to comply with
applicable foreign laws and to meet the objectives of the Plan.

17.6    No Trust or Fund

        The Plan is intended to constitute an "unfunded" plan. Nothing contained
herein shall require the Company to segregate any monies or other property, or
shares of Common Stock, or to create any trusts, or to make any special deposits
for any immediate or deferred amounts payable to any Participant, and no
Participant shall have any rights that are greater than those of a general
unsecured creditor of the Company.

17.7    Successors

        All obligations of the Company under the Plan with respect to Awards
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all the business and/or assets of the
Company.

17.8    Severability

        If any provision of the Plan or any Award is determined to be invalid,
illegal or unenforceable in any jurisdiction, or as to any person, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Committee's determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.

17.9    Delaware Law to Govern

        This Plan shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to internal conflict rules.

17.10    Law Requirements

        The granting of Awards and the issuance of shares of Common Stock under
the Plan is subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

12

--------------------------------------------------------------------------------



APPENDIX I

        "Acquired Entity" means any entity acquired by the Company or a
Subsidiary or with which the Company or a Subsidiary merges or combines.

        "Award" means any Option, Restricted Stock, Stock Unit, Performance
Stock, Performance Unit, Cash-Based Award, Stock Appreciation Right, dividend
equivalent or other incentive payable in cash or in shares of Common Stock as
may be designated by the Committee from time to time.

        "Board" means the Company's board of directors.

        "Cash-Based Awards" means an Award granted under Section 9.

        "Cause" shall have the meaning assigned to such term in any individual
Participant's written employment arrangements with the Company or any of its
Subsidiaries, and additionally, in any event shall include (or in the absence of
any such written employment arrangement shall mean) (a) the commission by the
Participant of a felony (or a crime involving moral turpitude); (b) theft,
conversion, embezzlement or misappropriation by the Participant of funds or
other assets of the Employer or any other act of fraud or dishonesty with
respect to the Employer (including acceptance of any bribes or kickbacks or
other acts of self-dealing); (c) intentional, negligent or unlawful misconduct
by the Participant which causes harm to the Employer or exposes the Employer to
a substantial risk of harm; (d) the violation by the Participant of any law
regarding employment discrimination or sexual harassment; (e) the failure by the
Participant to comply with any material policy generally applicable to employees
of the Employer; (f) the Participant's failure to follow the reasonable
directives of the Board or the Chief Executive Officer; (g) the unauthorized
dissemination by the Participant of confidential information; (h) breach of any
fiduciary duty owed to the Employer, including without limitation, engaging in
directly competitive acts while employed by the Employer; or (i) any other
material breach by the Participant of any employment or noncompete agreement.

        "Change in Control" unless the Committee determines otherwise with
respect to an Award at the time the Award is granted, means the occurrence of
any of the following:

(a)Any "Person" (having the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended ("1934 Act") and used in
Sections 13(d) and 14(d) thereof, including a "group" within the meaning of
Section 13(d)(3)) has or acquires "Beneficial Ownership" (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the combined
voting power of the Company's then outstanding voting securities entitled to
vote generally in the election of directors ("Voting Securities"); provided,
however, that in determining whether a Change in Control has occurred, Voting
Securities which are held or acquired by the following: (i) the Company or any
of its Subsidiaries or (ii) an employee benefit plan (or a trust forming a part
thereof) maintained by the Company or any of its subsidiaries (the persons or
entities described in (i) and (ii) shall collectively be referred to as the
"Excluded Group"), shall not constitute a Change in Control.

(b)At any time during a period of two consecutive years, the individuals who at
the beginning of such period constituted the Board (the "Incumbent Board") cease
for any reason to constitute more than fifty percent (50%) of the Board;
provided, however, that if the election, or nomination for election by the
Company's stockholders, of any new director was approved by a vote of more than
fifty percent (50%) of the directors then comprising the Incumbent Board, such
new director shall, for purposes of this subsection (b), be considered as though
such person were a member of the Incumbent Board; provided, further, however,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of (i) either an actual
"Election Contest" (as described in the former Rule 14a-11 promulgated under the
1934 Act) or other actual solicitation of proxies or consents by or on behalf of
a Person other than the Incumbent Board (a "Proxy Contest"), or

13

--------------------------------------------------------------------------------



(ii) by reason of any agreement intended to avoid or settle any actual or
threatened Election Contest or Proxy Contest.

(c)Immediately prior to a consummation of a merger, consolidation or
reorganization or similar event involving the Company, whether in a single
transaction or in a series of transactions ("Business Combination"), unless,
following such Business Combination:

(i)the Persons with Beneficial Ownership of the Company, immediately before such
Business Combination, have Beneficial Ownership of more than fifty percent (50%)
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the corporation (or in the
election of a comparable governing body of any other type of entity) resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company's assets either directly or through one or more subsidiaries) (the
"Surviving Company") in substantially the same proportions as their Beneficial
Ownership of the Voting Securities immediately before such Business Combination;

(ii)the individuals who were members of the Incumbent Board immediately prior to
the execution of the initial agreement providing for such Business Combination
constitute more than fifty percent (50%) of the members of the board of
directors (or comparable governing body of a noncorporate entity) of the
Surviving Company; and

(iii)no Person (other than a member of the Excluded Group or any Person who
immediately prior to such Business Combination had Beneficial Ownership of
thirty percent (30%) or more of the then Voting Securities) has Beneficial
Ownership of thirty percent (30%) or more of the then combined voting power of
the Surviving Company's then outstanding voting securities.

(d)Immediately prior to the assignment, sale, conveyance, transfer, lease or
other disposition of all or substantially all of the assets of the Company to
any Person (other than a member of the Excluded Group) unless, immediately
following such disposition, the conditions set forth in paragraph (c)(i),
(ii) and (iii) above will be satisfied with respect to the entity which acquires
such assets.

(e)Approval by the Company's stockholders of a liquidation or dissolution of the
Company or the occurrence of a liquidation or dissolution of the Company.

        "Code" means the Internal Revenue Code of 1986, as it may be amended
from time to time.

        "Committee" means (a) the Chief Executive Officer with respect to Awards
to employees of the Employer other than executive officers or directors of the
Company, (b) the Compensation Committee of the Board with respect to Awards to
executive officers, and (c) the Governance Committee of the Board with respect
to Awards to directors of the Company.

        "Common Stock" means the Company's class of capital stock designed as
Common Stock, par value one cent ($0.01) per share, or, in the event that the
outstanding shares of Common Stock are after the date this Plan is approved by
the shareholders of the Company, recapitalized, converted into or exchanged for
different stock or securities of the Company, such other stock or securities.

        "Disability" means disability as defined in the Company's long-term
disability plan or as otherwise determined by the Committee.

        "Employer" means individually or collectively Dade Behring
Holdings, Inc. or its Subsidiaries.

        "Fair Market Value" of a share of Common Stock means on a given date
(a) if the principal market for the Common Stock is the NASDAQ stock market, a
national securities exchange or other

14

--------------------------------------------------------------------------------




recognized national market or service reporting sales, the mean between the
highest and lowest reported sale prices of a share of Common Stock on the date
of the determination on the principal market on which the Common Stock is then
listed or admitted to trading, (b) if the Common Stock is not listed on the
NASDAQ stock market, a national securities exchange or other recognized national
market or service reporting sales, the mean between the closing high bid and low
asked prices of a share of Common Stock on the date of the determination as
reported by the system then regarded as the most reliable source of such
quotations, (c) if the Common Stock is listed on a domestic stock exchange or
market or quoted in a domestic market or service, but there are not reported
sales or quotations, as the case may be, on the given date, the value determined
pursuant to (a) or (b) above using the reported sale prices or quotations on the
last previous day on which so reported or (d) if none of the foregoing clauses
apply, the fair market value of a share of Common Stock as determined in good
faith by the Board and stated in writing in a notice delivered to the holders of
the Common Stock involved.

        "Option" means any option enabling the holder thereof to purchase a
share of Common Stock from the Company granted pursuant to the provisions of
this Plan.

        "Participant" means any employee, officer or director of the Employer to
whom an Award is granted.

        "Performance Goal" has the meaning set forth in Section 11.1.

        "Performance Stock" means an Award granted under Section 8.1.

        "Performance Unit" means an Award granted under Section 8.2.

        "Plan" means Dade Behring 2004 Incentive Compensation Plan.

        "Award Shares" with respect to a Participant, means Common Stock
issuable to such Participant with respect to an Award or upon exercise of an
Award granted hereunder.

        "Restricted Stock" means an Award of shares of Common Stock granted
under Section 7, the rights of ownership of which may be subject to restrictions
prescribed by the Committee.

        "Stock Appreciation Right" means an Award providing a right to stock
appreciation granted under Section 10.

        "Stock Unit" means an Award granted under Section 7 denominated in units
of Common Stock.

        "Subsidiary" shall mean (a) any corporation of which the outstanding
equity interests having at least a majority of votes entitled to be cast in the
election of the directors under ordinary circumstances shall at the time be
owned, directly or indirectly, by the Company or (b) any other type of business
entity of which at least a majority of the voting interest under ordinary
circumstances is at the time, directly or indirectly, owned by the Company.

        "Substitute Awards" means Awards granted or shares of Common Stock
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted by a company acquired by the Employer or with which
the Employer combines.

        "Termination of Service" means a termination of employment or service
relationship with the Company or a Subsidiary for any reason, whether voluntary
or involuntary, including by reason of death, Disability or retirement. Any
question as to whether and when there has been a Termination of Service for the
purposes of an Award and the cause of such Termination of Service shall be
determined by the Committee, whose determination shall be conclusive and
binding. Transfer of a Participant's employment or service relationship between
the Company and any Subsidiary shall not be considered a Termination of Service
for purposes of an Award. Unless the Committee determines otherwise, a
Termination of Service shall be deemed to occur if the Participant's employment
or service relationship is with an entity that has ceased to be a Subsidiary.

15

--------------------------------------------------------------------------------





QuickLinks


DADE BEHRING 2004 INCENTIVE COMPENSATION PLAN
